Order, so far as appealed from, reversed on the law, with costs, writ of certiorari sustained and respondents directed to cancel the assessment and tax upon relator’s real property upon the assessment roll for the year 1932 and mark said property as exempt upon said roll. In our opinion, the plaintiff is a corporation organized in good faith solely for educational purposes within the meaning of subdivision 7 of section 4 of the Tax Law and, as such, is entitled to have its real property exempt from taxation. The fact that it has issued capital stock to its contributors, which entitles them to share in the distribution of its assets upon dissolution, does not make it a corporation organized for the profit of its members in the absence of any proof that it is using its corporate form as a guise or pretense to make pecuniary profit. (Matter of Mary Immaculate School, 188 App. Div. 5.) Lazansky, P. J., Young, Kapper and Tompkins, JJ., concur; Carswell, J., dissents.